Citation Nr: 1744964	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  10-44 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date prior to January 19, 2007, for the award of service connection for right knee patellofemoral pain syndrome, to include whether there is clear and unmistakable error (CUE) in the December 2001 and February 2004 rating decisions that denied the claim.

2. Entitlement to an effective date prior to January 19, 2007, for the award of service connection for left knee patellofemoral pain syndrome, to include whether there is CUE in the December 2001 and February 2004 rating decisions that denied the claim.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1994 to December 1995.  He also had prior service with the South Carolina Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in July 2011, and before the undersigned Veterans Law in June 2014.  Transcripts of both hearings are associated with the record.

In August 2014, the Board remanded the appeal for additional development and it now returns for further appellate review. 


FINDINGS OF FACT

1. In a final decision issued in December 2001, the RO denied service connection for bilateral leg problems, to include lock knees.

2. In a final decision issued in February 2004, the RO determined that new and material evidence had not been received in order to reopen claims for service connection for right and left knee conditions, previously claimed as bilateral leg problems, to include lock knee.

3. In determining that the claim for service connection for a bilateral knee disorder was not warranted, the final December 2001 and February 2004 rating decisions were consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and no undebatable error is shown that would have manifestly changed the outcome.

4. Following the February 2004 rating decision, no claim for service connection for a bilateral knee disorder was received by VA until January 19, 2007, the date of the claim to reopen. 

5. Service connection for right and left knee patellofemoral pain syndrome was granted in an October 2009 rating decision, effective January 19, 2007, the date of the claim to reopen. 


CONCLUSIONS OF LAW

1. The December 2001 rating decision that denied service connection for bilateral leg problems, to include lock knees, is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2001) [(2016)].

2.  The February 2004 rating decision that determined that new and material evidence had not been received in order to reopen claims for service connection for right and left knee conditions, previously claimed as bilateral leg problems, to include lock knee, is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003) [(2016)].

3.  The criteria for the revision or reversal of the December 2001 rating decision that denied service connection for bilateral leg problems, to include lock knees, on the grounds of CUE have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

4.  The criteria for the revision or reversal of the February 2004 rating decision that determined that new and material evidence had not been received in order to reopen claims for service connection for right and left knee conditions, previously claimed as bilateral leg problems, to include lock knee, on the grounds of CUE have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

5. The criteria for an effective date prior to January 19, 2007, for the award of service connection for right knee patellofemoral pain syndrome have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

6.  The criteria for an effective date prior to January 19, 2007, for the award of service connection for left knee patellofemoral pain syndrome have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist in connection with the instant appeal. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

The Veteran is seeking an effective date prior to January 19, 2007, for the award of service connection for his bilateral knee disabilities.  Specifically, at his June 2014 hearing, he argued that the effective date should be the day following his discharge from service on December 15, 1995, based on the theory that his bilateral knee disability has existed since his service discharge. Alternatively, the Veteran contends the prior final RO rating decisions that denied service connection for a bilateral knee disorder should be revised or reversed on the basis of CUE on the theory that the RO failed in its duty to assist him in developing his claim, to include affording him a VA examination.

By way of background, the Veteran's original claim for service connection for a bilateral leg problem and lock knees, which was received by VA on April 3, 1996, i.e., within one year of his service discharge in December 1995, was denied in a May 1996 rating decision.  Such rating decision did not become final as the RO subsequently received pertinent service treatment records (STRs), which were in existence at the time of the May 1996 rating decision, but had not been associated with the claims folder.  See 38 C.F.R. § 3.156(c).

After a review of the STRs, the RO denied service connection for bilateral leg problems, to include lock knees, in a readjudication of the claim in a September 2000 rating decision.  Such rating decision did not become final due to the passage of the Veterans Claims Assistance Act (VCAA) of 2000 which, inter alia, redefined VA's duty to notify and duty to assist obligations and authorized readjudication of claims which did not become final prior to November 9, 2000.  See VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).

By way of a December 2001 rating decision, the RO denied service connection for bilateral leg problems, to include lock knees, in a readjudication of the claims pursuant to the VCAA.  The Veteran was provided notice of this decision by a letter dated December 14, 2001, but he did not initiate an appeal or submit new and material evidence within the one year appeal period.  Further, as will be explained below, no additional relevant service department records were subsequently associated with the file. Thus, the December 2001 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2001) [(2016)].

Thereafter, the Veteran filed an application to reopen his previously denied claim for service connection for a bilateral knee disorder, which was received on July 14, 2003.  In a February 2004 rating decision, the RO determined that new and material evidence had not been received in order to reopen claims for service connection for right and left knee conditions, previously claimed as bilateral leg problems, to include lock knee.  The Veteran was provided notice of this decision by letter dated February 17, 2004, but he did not initiate an appeal or submit new and material evidence within the one year appeal period.  Further, as will be explained below, no additional relevant service department records were subsequently associated with the file. Thus, the February 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003) [(2016)].

With regard to the receipt of additional service department records following the issuance of the December 2001 and February 2004 rating decisions, the Board notes that, in October 2011, the RO received service records from the Veteran's National Guard service, which had existed, but had not been associated with the record, at the time of the prior final RO denials in December 2001 and February 2004.  However, a review of these records reveals no relevant information pertaining to the bilateral knee disorder.  As such, the receipt of these records after the December 2001 and February 2004 RO rating decisions does not vitiate finality of those decisions.  See 38 C.F.R. § 3.156(c).

After the issuance of the final February 2004 rating decision, VA received the Veteran's application to reopen his service connection claims on January 19, 2007.  Thereafter, an October 2009 rating decision awarded service connection for patellofemoral pain syndrome of both knees, effective January 19, 2007, the date VA received the Veteran's application to reopen such claims after the most recent prior final denial.  See 38 U.S.C.A. § 5110(a) (the effective date for an award based on the reopening of a claim is based on the date of receipt of a claim to reopen).  See also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, as previously noted, the Veteran alleges that the final December 2001 and February 2004 rating decisions that denied service connection for his bilateral knee disorder contained CUE.

In this regard, 38 C.F.R. § 3.105(a) provides that previous determinations that are final and binding will be accepted as correct in the absence of CUE. In determining whether a prior determination involves CUE, the United States Court of Appeals for Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The Board notes that an assertion of CUE is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In the instant case, the Board finds that, for the following reasons, the Veteran has not met this burden.

As mentioned previously, the Veteran contends that the RO failed in its duty to assist him in developing his claims, to include affording him a VA examination, and that such constitutes error. In this regard, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE because it is also premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Similarly, the Veteran's argument that VA failed in its duty to assist by failing to afford him a VA examination cannot constitute the basis for a claim of CUE. See Hazan v. Gober, 10 Vet. App. 511, 522 (1997); Russell, 3 Vet. App. at 315 (en banc) (holding that a RO failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE). Thus, in the instant case, any failure in the RO's duty to assist the Veteran, to include by affording him a VA examination, cannot constitute the basis for a claim of CUE.  

For the foregoing reasons, it cannot be said that the RO's denial of entitlement to service connection for a bilateral knee disorder in the December 2001 and February 2004 rating decisions contained an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.  Rather, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who denied the claims for service connection and that the statutory and regulatory provisions extant at the time were correctly applied.  

Specifically, at the time of both prior rating decisions, pertinent legal authority provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.  Also, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  

Further, with regard to the definition of new and material evidence, VA regulations provided that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the December 2001 rating decision, the RO noted the Veteran's in-service complaints and treatment referable to his bilateral knees; however, no post-service evidence demonstrating a current disability was of record. Therefore, the RO found that there was no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence following service.  The Board finds that such decision is consistent with the evidence of record at the time, which only constituted the Veteran's STRs, in that there was no evidence of a current disability related to his military service.  Consequently, based on the law in effect at the time of the decision, service connection was not warranted.

In the February 2004 rating decision, the RO noted that, since the December 2001 rating decision, additional evidence consisting of private treatment records from Dr. Kellner was received; however, such only showed abrasion to the bilateral knees due to a motorcycle accident in February 2003.  Consequently, as such did not reflect a right or left knee condition related to his military service, it did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claims and did not raise a reasonable possibility of substantiating the claims.  The Board finds that such decision is consistent with the evidence of record at the time, which included the Veteran's STRs and post-service treatment records from Dr. Kellner that reflected bilateral knee abrasions related to a post-service accident, in that there was no evidence of a current disability related to his military service.  Consequently, based on the law in effect at the time of the decision, new and material evidence sufficient to reopen the Veteran's previously denied claims had not been received.  

Therefore, the allegations of CUE in the December 2001 and February 2004 rating decisions are unsupported and must therefore be denied.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such claim is that it involves more than a disagreement as to how the facts were weighed or evaluated).  

Furthermore, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Indisputably, the Veteran initially filed a claim for service connection for a bilateral knee disorder in April 1996. As discussed previously, such claim was denied in the final December 2001 rating decision.  Furthermore, his July 2003 application to reopen such previously denied claim was denied in the final February 2004 rating decision.   

Thereafter, VA received the Veteran's application to reopen his claim for service connection for a bilateral knee disorder (VA Form 21-526) on January 19, 2007. An October 2009 rating decision granted service connection for right and left knee patellofemoral pain syndrome, effective January 19, 2007, the date VA received his claim to reopen. The Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for a bilateral knee disorder that was received after the most recent final February 2004 denial, but prior to the January 19, 2007, formal claim.

While the Veteran alleges that he has had a bilateral knee disorder since service, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Here, the effective dates of the subsequent awards of service connection can be no earlier than the date of the new application.  Furthermore, the record clearly shows that, following the final rating decision in February 2004, the earliest document that can be construed as a claim for compensation, whether formal or informal, was received on January 19, 2007, when the Veteran filed an application to reopen the previously denied claims.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the preponderance of the evidence is against the assignments of an effective date prior to January 19, 2007.  Thus, the appeal must be denied.


ORDER

An effective date prior to January 19, 2007, for the award of service connection for right knee patellofemoral pain syndrome, to include on the basis of CUE in the December 2001 and February 2004 rating decisions that denied the claim, is denied.

An effective date prior to January 19, 2007, for the award of service connection for left knee patellofemoral pain syndrome, to include on the basis of CUE in the December 2001 and February 2004 rating decisions that denied the claim, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


